



EXHIBIT 10.1  FORM OF 2006 PERFORMANCE SHARE AWARD

 
PERFORMANCE SHARE AWARD AGREEMENT
2004 RECOGNITION AND RETENTION PLAN
AND TRUST AGREEMENT
KNBT BANCORP, INC.




THIS AGREEMENT is made as of this __ day of ______ 2006 (hereinafter referred to
as the “Date of Grant”) by and between KNBT Bancorp, Inc. (the “Corporation”)
and _________ (the “Recipient”). Defined terms, unless otherwise defined herein,
shall have the same meaning as set forth in the Plan (as hereinafter defined),
as amended from time to time.


WHEREAS, the Corporation has adopted the 2004 Recognition and Retention Plan and
Trust Agreement (the “Plan”) which is hereby incorporated in its entirety by
reference herein; and


WHEREAS, the Corporation desires to grant to the Recipient a Performance Share
Award, as described in the Plan.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Corporation and the Recipient
agree as follows:


1. Plan Share Award. The Corporation hereby grants to Recipient a Performance
Share Award consisting of a total of _______ shares of common stock, $0.01 par
value per share (“Common Stock”), subject to increase as provided herein, upon
the terms and conditions set forth herein.


2. Vesting of Performance Share Award.



   
(a)
(i)
The Performance Share Award shall vest over a period of five years from the Date
of Grant, except as provided otherwise in the Plan or herein. Sixty percent of
the shares subject to this Performance Share Award will vest on the third
anniversary of the Date of Grant if the Performance Targets set forth in Annex A
hereto are achieved. If the Performance Targets set forth on Annex A are
achieved and the Recipient remains in the service of the Corporation or any
Subsidiary Company (as defined in the Plan) on each of the fourth and fifth
anniversary dates of the Date of Grant, then on each such anniversary dates 20%
of the shares covered by the Performance Share Award will vest. No distribution
shall occur, subject to the provision of Section 2(b) hereof, unless the
Committee (as defined in the Plan) certifies in writing that the Performance
Targets to which this Performance Share Award is subject have been achieved.

 
 

     
(ii)
In the event that the Enhanced Performance Targets set forth in Annex A are
achieved, the number of shares covered by this Performance Share Award will be
increased by _______ shares, said shares to vest in accordance with the same
schedule set forth above and subject to the same continued service requirement
(60% on the third anniversary of the Date of Grant and 20% on each of the fourth
and fifth anniversary dates of the Date of Grant).

 
1

--------------------------------------------------------------------------------


 
(b) Notwithstanding the general rule set forth above, all shares of Common Stock
subject to the Performance Share Award held by the Recipient whose service to
the Corporation or any Subsidiary terminates due to death or Disability (as
defined in Section 3.10 of the Plan) shall be deemed earned and become fully
vested as of the Recipient’s last day of service with the Corporation or any
Subsidiary Company (provided, however, no such accelerated vesting shall occur
if the Recipient continues to serve as a Director (including, for purposes
hereof, service as an Advisory Director) of at least one member of the Employer
Group (as defined in Section 3.13 of the Plan)) and shall be distributed as soon
as practicable thereafter. However, notwithstanding the provisions of Section
7.01(b) of the Plan, no shares of Common Stock subject to this Performance Share
Award held by the Recipient which remain unearned as of the effective date of a
Change in Control of the Corporation (as defined in Section 3.05 of the Plan)
shall be deemed earned as of the effective date of such Change in Control. The
Recipient understands and acknowledges the foregoing and agrees that such
provision will supersede the provisions of Section 7.01(b) of the Plan and will
be controlling with respect to this Performance Share Award.


3. Terms and Conditions. The terms and conditions included in the Plan are
incorporated herein by reference, and to the extent that any conflict may exist
between the terms and conditions included in the Plan and the terms of this
Agreement, the terms and conditions included in the Plan shall control except
with respect to the provisions of Section 2(b) with respect to the treatment of
unearned shares subject to this Performance Share Award in the event a Change in
Control of the Corporation occurs, in which situation the provisions of Section
2(b) hereof control.


4. Withholding. The Corporation, in its discretion, may withhold from any cash
payment or Common Stock distribution made to the Recipient under the Plan
sufficient amounts to cover any applicable withholding and employment taxes, and
if the amount of a cash payment is insufficient, the Corporation may require the
Recipient or the Recipient=s beneficiary to pay to the Corporation the amount
required to be withheld as a condition of delivering the shares of Common Stock.


5. Transferability. The Performance Share Award granted to the Recipient may not
be sold, assigned, transferred, pledged, or otherwise encumbered or disposed of
prior to the time that it is earned and distributed pursuant to the terms of the
Plan.
 
6. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding in
the absence of action by the Board.


7. Not an Employment Contract. The grant of the Performance Share Award will not
confer on the Recipient any right with respect to continuance of employment or
other service with the Corporation or any Subsidiary Company, nor will it
interfere in any way with any right the Corporation or any Subsidiary Company
would otherwise have to terminate or modify the terms of the Recipient’s
employment or other service at any time.


8. Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Recipient, at the Recipient’s address indicated by the
Corporation’s records, or if to the Corporation, at the Corporation’s executive
office.


9. No Rights As Shareholder. The Recipient shall not have any rights of a
shareholder with respect to the shares of Common Stock subject to the
Performance Share Award until a stock certificate has been duly issued following
vesting of the Performance Share Award. Any dividends, cash or stock, related to
unvested shares subject to this Performance Share Award shall be held by the
Trust for the benefit of the Recipient and will be paid out in accordance with
the provisions of Section 7.02 of the Plan as soon as practicable after such
shares have been earned.
 
 
2

--------------------------------------------------------------------------------



 
10. Delivery of Stock. Whenever shares of Common Stock subject to the
Performance Share Award are released from restriction, the Recognition and
Retention Plan Trust (the “Trust”) shall, subject to the implementation of an
arrangement between the Corporation and the Recipient to effectuate all
necessary tax withholding, issue a certificate to the Recipient for such
unrestricted shares. Such certificate may, however, reflect any applicable
restrictions under federal securities laws. The Trust shall follow all requisite
procedures to deliver such certificates to Recipient; provided, however, that
such delivery may be postponed to enable the Corporation and the Trust to comply
with any applicable procedures, regulations or listing requirements of any
governmental agency, stock exchange or regulatory agency.


11. Amendment. This Agreement may be amended by written agreement of the
Recipient and the Corporation, without the consent of any other person.
Notwithstanding the foregoing, if the Corporation determines, after a review of
the final regulations issued under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and all applicable Internal Revenue Service
guidance, that this Performance Share Award should be further amended to avoid
triggering the tax and interest penalties imposed by Section 409A of the Code,
the Corporation may amend this Performance Share Award to the extent necessary
to avoid triggering the tax and interest penalties imposed by Section 409A of
the Code without consent of the Recipient.




IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officers, and the Recipient has hereunto set his or her
hand, all as of the day first above written.




ATTEST:
KNBT BANCORP, INC.
       
______________________________
By:_________________________________
Michele A. Linsky
Jeffrey P. Feather
Secretary
Chairman of the Board
         
KNBT BANCORP, INC.
         
By:_________________________________
 
Scott V. Fainor
 
President and Chief Executive Officer
       
(Seal)
[NAME OF RECIPIENT]
         
_________________________________
   
 
[Name]

 


3

--------------------------------------------------------------------------------



Annex A


Performance Targets




Both of the following two performance targets must be achieved in order for the
shares subject to the Performance Share Award to vest in accordance with the
provisions of Section 2(a)(i) of the Agreement:



(a)  
For the fiscal year ending December 31, 2008 (“Fiscal Year 2008”), the
Corporation has a return on average equity (“ROAE”) (as calculated in accordance
with generally accepted accounting principles used in the United States
(“GAAP”)) of ____% or higher; and




(b)  
The Corporation has for Fiscal Year 2008 diluted earnings per share (“EPS”) (as
calculated in accordance with GAAP) of $___ or higher.



Enhanced Performance Targets


In the event both of the enhanced performance targets set forth below are
achieved, the number of shares subject to the Performance Share Award will be
increased as provided by Section 2(a)(ii) of the Agreement:



(a)  
The Corporation has for Fiscal Year 2008 a ROAE as calculated in accordance with
GAAP of ____% or higher; and




(b)  
The Corporation has for Fiscal Year 2008 EPS (as calculated in accordance with
GAAP) of $_____ or higher.

 
 
 4

--------------------------------------------------------------------------------